Citation Nr: 1137945	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1971.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

In February 2009, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In March 2009 the Board remanded the case for additional development.  In a January 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Prior to the Court issuing a decision in the case, the Veteran and the Secretary of VA agreed to a Joint Motion for Remand (Joint Motion) which would partially vacate the Board's January 2010 decision and remand the bilateral hearing loss claim to the Board for compliance with the remand instructions.  In March 2011, the Court granted the Joint Motion and the appeal was returned to the Board for readjudication.

In a May 2011 Board decision, the claim was remanded in order for the Veteran to be afforded a videoconference hearing.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

The competent medical evidence of record serves to establish continuity of the Veteran's bilateral hearing loss following his military service.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss is a result of the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for bilateral hearing loss which he contends was incurred during his active military service.

The Board will discuss certain preliminary matters and then render a decision.

Stegall concerns

In May 2011, the Board remanded the case in order for the Veteran to be scheduled for a videoconference hearing.  A review of the record demonstrates that the Veteran was scheduled to appear at the Muskogee RO for a videoconference hearing on August 22, 2011.  On August 3, 2011, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).  Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  
VCAA notice letters were sent to the Veteran regarding his service connection claim in June 2006 and August 2006.  The Board need not, however, discuss the sufficiency of either the VCAA notice letters or VA's development of the claim in light of the fact that the Board is granting said claim.  Thus, any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.

The Board observes that all due process concerns have been satisfied.  See 
38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has also retained the services of a representative.  Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  See 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002); 38 C.F.R. § 3.303 (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic disorders, including sensorineural hearing loss, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Standard of review

In general, after the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts entitlement to service connection for bilateral hearing loss which was incurred during his military service.  See, e.g., the Veteran's claim dated May 2006.

As to current diagnosis, the Veteran was afforded VA examinations in May 2009 and July 2009 which documented bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  (For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385).

The Board recognizes that the July 2009 VA examiner cautioned against any reliance upon the May 2009 and July 2009 audiometric results for diagnostic purposes; specifically, "[a]lthough [the Veteran] likely has some degree of hearing impairment, true audiometric threshold cannot be determined at this time because of poor reliability/test consistency on the Veteran's previous C&P examination (5/1/09) with similar inconsistencies on today's examination."  However, as the Veteran has already been administered two VA examinations for diagnostic purposes, and the results of both examinations demonstrated bilateral sensorineural hearing loss based upon auditory thresholds and speech recognition scores, the Board will presume that the Veteran currently suffers from hearing loss as defined under 38 C.F.R. § 3.385.

As to in-service disease or injury, review of service treatment records reveals no evidence of compensable hearing loss.  A Whispered Voice Test conducted upon the Veteran's separation from service in August 1971 demonstrated normal hearing.  However, the Board recognizes the statement of the July 2009 VA examiner that although these results were normal, "the Whispered Voice Test does not provide ear specific information about audiometric threshold."  The record does not reflect medical evidence showing any manifestations of hearing loss during the one-year presumptive period after separation from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

The Veteran contends that his bilateral hearing loss developed as a result of exposure to small weapons and artillery fire during his military service.  See, e.g., the February 2009 Board hearing transcript; see also the VA Form 9 dated September 2007.  The Board recognizes that the Veteran's service medical records confirm his service as a medical ward specialist in the Republic of Vietnam and the Board has no reason to disbelieve the Veteran's report of exposure to small weapons and artillery fire during his Vietnam service.  Moreover, the Veteran's in-service noise exposure was conceded in the March 2009 Board Remand.

The Board further finds that after reviewing the claims folder, service connection may be granted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The Veteran has argued that he experienced bilateral hearing loss following his in-service noise exposure which has continued since his discharge.  See, e.g., the VA Form 9 dated September 2007.  Although there is no documentation of any such hearing loss symptoms or treatment in the Veteran's service treatment records, the Board recognizes that the Veteran is competent to testify to observable symptoms such as impaired hearing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Critically, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331-37 (Fed. Cir. 2006); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

A review of the record demonstrates little evidence to indicate that the Veteran is unreliable or not credible to provide any such testimony concerning in-service symptoms and treatment.  The Board recognizes that there is no medical evidence to support the Veteran's contentions of hearing loss until July 1997.  See the private treatment record dated 1997 (noting decreased hearing).  However, the Board attaches no dispositive significance to this absence of documented treatment.  Moreover, the absence of affirmative evidence documenting in-service injury and chronic symptoms is not a basis upon which to reject the Veteran's contentions.  Crucially, the Veteran has submitted five lay statements from his sisters, his cousin, his friend, and his spouse all of whom indicated that they were aware of the Veteran's hearing loss following his military service and continuing to the present day.  See the lay statements of Ms. M.A.D., Ms. C.W., Mr. L.M., and Ms. M.P. dated July 2008 and the lay statement of the Veteran's spouse dated September 2007.  Given the lay history of impaired hearing provided not only by the Veteran, but by his spouse, sisters, cousin, and friend, the Board finds the Veteran's assertions concerning continuing hearing loss symptomatology to be both competent and credible.

When viewed as a whole, the evidence illustrates that the Veteran has suffered from bilateral hearing due to noise exposure during service and continuing after his military service discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Continuity of symptomatology is therefore established.  The benefit sought on appeal is accordingly allowed.




ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


